Citation Nr: 0937964	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Bay 
Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during treatment from July 8 to 10, 
2007, at Physicians Regional Medical Center in Naples, 
Florida.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 decision of the Department of Veterans Affairs 
(VA) Healthcare System (HCS) in Bay Pines, Florida.


REMAND

The Veteran initially declined the opportunity for a hearing 
before the Board when submitting his February 2008 
substantive appeal (on VA Form 9).  But he has since changed 
his mind and indicated in a more recent August 2008 statement 
that he does indeed want a hearing before the Board.  And 
since he works full time at Wal-Mart in Naples (40 hours per 
week as a people greeter), he requested the hearing be held 
at a place as close to his home as possible.  The closest 
location where the Board conducts hearings is the local 
Regional Office (RO) in St. Petersburg.  So the Veteran must 
be scheduled for a hearing there before deciding his appeal, 
either using videoconferencing technology 
(videoconference hearing) or with the presiding Veterans Law 
Judge of the Board physically present at the proceeding 
(Travel Board hearing).  38 C.F.R. §§ 20.700, 20.704 (2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

Schedule the Veteran for a videoconference or Travel 
Board hearing at the earliest opportunity.  Notify him 
of the date, time and location of his hearing.  Put a 
copy of this letter in his claims file.  If he fails to 
report for his hearing or changes his mind and elects 
not to have a hearing, also document this in his claims 
file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



